
	
		II
		111th CONGRESS
		1st Session
		S. 2099
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  heaters.
	
	
		1.Certain heaters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Heaters (provided for in
						  subheading 8708.99.81) certified by the importer to warm the interior and
						  windshield of electrically powered vehicles of subheading 8703.90 in which an
						  on board gasoline engine is used to run a generator that recharges the electric
						  drive motor batteryFreeNo
						  changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
